Citation Nr: 1810253	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than May 3, 1995, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In December 2006 the RO determined that there was clear and unmistakable error (CUE) in a prior December 2002 rating decision and assigned an earlier effective date of May 3, 1995, for the grant of service connection for PTSD.  In light of the December 2006 rating decision, the December 2002 rating decision is no longer considered a final decision.  The RO's December 2006 finding of CUE in the December 2002 decision vitiates its finality (res judicata effect).  38 C.F.R. § 3.105 (a) (2017).  Because the December 2002 rating decision is not final, the Board will not consider whether its decision was CUE.

Next, although service connection for a nervous condition was originally denied in an unappealed October 1972 rating decision, official service department records, which presumably existed at the time of the decision, were since associated with the record.  Specifically, in February 2000, the Veteran's service personnel records and official documents of the U.S. Army were obtained, which provided verification of the Veteran's claimed in-service stressor event.  As entitlement to service connection for PTSD was based, at least in part, on the records obtained in February 2000, the records are deemed material to the claim.  Therefore, the October 1972 rating decision is not final.  38 C.F.R. § 3.156 (c) (2017).  Thus, because there is no final rating decision on which to base a collateral attack on the basis of CUE, the current appeal is a claim for an earlier effective date, i.e., not based on CUE.

This matter was most recently before the Board in April 2017 when it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2017 remand, the Board directed the AOJ to, in pertinent part, obtain a supplemental opinion from the July 2016 VA examiner to determine when each of the Veteran's psychiatric disabilities first manifested.  The Board noted that the Veteran was currently diagnosed with multiple psychiatric disorders, to include depression, anxiety disorder, PTSD, and schizophrenia NOS. 

The AOJ obtained a supplemental opinion in April 2017 in which the examiner stated that there was no evidence in the records available for review for a diagnosis of schizophrenia, NOS.  The examiner stated that the Veteran's diagnosis of PTSD, which first manifested between 1991 to 1992, encompassed symptoms of depression and anxiety, and these issues would not require separate diagnoses.  The diagnosis of PTSD included symptoms of avoidance, intrusive thoughts, depression, panic episodes, general anxiety, nightmares, sleep disturbance, hypervigilance, irritability, increased startle response and poor concentration.

The Board notes that the diagnosis of schizophrenia NOS is contained within March 7, 1995, private medical records associated with VBMS on May 10, 1999.  Moreover, schizophrenia NOS is noted in an October 2016 VA neurology consultation record.  

The Board also notes that in a September 2017 deferred rating and subsequent VA examination worksheet, it appears that the AOJ sought clarification from the April 2017 VA examiner, to include a more specified timeframe of when the Veteran's diagnosis for PTSD manifested and citation to specific evidence that the opinion was based on.  However, it does not appear that this request was processed or that a subsequent addendum was received.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Without the requested clarification, the Board lacks the medical expertise necessary to determine the initial onset and nature of any diagnosed psychiatric disability.  See generally, Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008) (stating the effective date for benefits can be no earlier than the date the disability first manifested).  In light of the above, the Board finds that an additional remand is warranted to obtain an addendum VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the April 2017 examiner, or suitable substitute if this examiner is unavailable, to prepare an addendum opinion, and if deemed necessary for the requested opinion, conduct a new examination of the Veteran. 

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner should offer an opinion as to:

When each identified psychiatric disability, to include depression, anxiety disorder, and schizophrenia NOS (or any identified psychiatric disorder) first manifested.  In doing so, the examiner should describe the symptoms manifested at the time of onset.

The examiner is asked to provide, to the extent possible, a specified date of when the Veteran's diagnosis for PTSD manifested and citation to specific evidence for the date provided.

The examiner is reminded that the diagnosis of schizophrenia NOS is contained within March 7, 1995, private medical records associated with VBMS on May 10, 1999, and is noted in an October 2016 VA neurology consult record.

If an opinion cannot be made regarding the onset of any identified psychiatric disability without resort to speculation, e.g., lack of medical records, the examiner should clearly explain why that is the case. 

2.  To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



